DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 07/15/2022

	Claim(s) 1-5, 8-12, 15, 17, and 19-26 are pending.
	Claim(s) 1, 2, 8-10, 12, 15, 17, 19, and 20 have been amended.
Claim(s) 6, 7, 13, 14, 16, and 18 have been cancelled.
Claim(s) 21-26 have been added.	
The 35 U.S.C § 103 rejection to claim(s) 1-5, 8-12, 15, 17, and 19-26 have been fully considered in view of the amendments received on 07/15/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 07/15/2022


Regarding independent claim(s) 1, 12, and 15:

Applicant’s arguments (Remarks, Page 12: ¶ 3 to Page 14: ¶ 2), filed 07/15/2022, with respect to the rejection(s) of claim(s) 1, 12, and 15 under 35 U.S.C § 102 have been fully considered and are persuasive. Wherein, Maeda et al. (US PGPUB No. 20160034039 A1) fails to disclose the newly amended subject matter as argued. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Maeda et al., and further in view of Wang et al. (US PGPUB No. 20220057922 A1).

Applicant’s arguments (Remarks, Page 14: ¶ 3-4), filed 07/15/2022, with respect to the rejection(s) of claim(s) 12 and 15 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 12's and claim 15's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.


Regarding dependent claim(s) 2-5, 7-11, 13, 17, 19, and 20:

Applicant’s arguments (Remarks, Page 15: ¶ 1-4), filed 07/15/2022, with respect to the rejection(s) of claim(s) 2-5, 7-11, 13, 17, 19, and 20 under 35 U.S.C § 102 and/or 103 have been fully considered and are persuasive due the dependency upon claims 1, 12, and 15 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 8, 10-12, 15, 17, 20-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al., US PGPUB No. 20160034039 A1, hereinafter Maeda, and further in view of Wang et al., US PGPUB No. 20220057922 A1, hereinafter Wang.

Regarding claim 12, Maeda discloses a system for remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment (Maeda; a system [¶ 0100 and ¶ 0111-0112], as illustrated within Fig. 5 and Fig. 6, for remotely controlling a real object (i.e. physical controlled device) in a real (i.e. physical user) space using a virtual menu/control in a mixed reality environment [¶ 0094-0095, ¶ 0122-0123, and ¶ 0153-0155]; wherein, a mixed reality environment corresponds to a mixing of real and virtual data [¶ 0091, ¶ 0094-0095, and ¶ 0172], as illustrated within Fig. 2), the system comprising:
one or more hardware processors (Maeda; the system, as addressed above, comprises one or more hardware processors [¶ 0100 and ¶ 0111-0112], as illustrated within Fig. 5); 
one or more tangible processor-readable storage media storing instructions that, when executed by the one or more hardware processors, perform operations (Maeda; one or more tangible processor-readable storage media storing instructions that perform operations when executed by the one or more hardware processors [¶ 0011, ¶ 0105, ¶ 0111, and ¶ 0181]) comprising:
displaying the virtual control within a predefined visual proximity range of the location of the physical controlled device (Maeda; displaying the virtual menu/control within an implicit predefined FOV (i.e. visual proximity range of the location) of the real object (i.e. physical controlled device, appliance) [¶ 0094-0095 and ¶ 0137-0138], as illustrated within Fig. 2; moreover, information processing apparatus (i.e. remote control device, HMD) [¶ 0091] and reference positioning of a real object [¶ 0134-0136]);  
detecting a first user activation of the virtual control (Maeda; perform operations, as addressed above, comprises detecting a user input (i.e.1st user activation) of the virtual control [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2; moreover, input/sensor information [¶ 0103-0104] and gesture recognition [¶ 0117 and ¶ 0120]);
generating a remote control instruction representing the first user activation of the virtual control (Maeda; perform operations, as addressed above, comprises generate one or more gesture(s) (i.e. remote control instruction) representing the user input (i.e. 1st user activation) of the virtual control [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2; wherein, user input/control via a virtual operation corresponds to a gesture [¶ 0122-0125]; moreover, remote operation interface [¶ 0109], input/sensor information [¶ 0103-0104], and gesture recognition [¶ 0117 and ¶ 0120]), the remote control instruction being supported by the physical controlled device to perform the first user activation on the physical controlled device (Maeda; the gesture(s) (i.e. remote control instruction) being supported by the real object (i.e. physical controlled device, appliance) to perform the user input (i.e. 1st user activation) on the real object (i.e. physical controlled device, appliance) [¶ 0094-0095 and ¶ 0153-0155]; moreover, operational control [¶ 0122-0124]); and
transmitting the remote control instruction to the physical controlled device (Maeda; transmitting [¶ 0106 and ¶ 0109] the gesture(s) (i.e. remote control instruction) to the real object (i.e. physical controlled device, appliance) [¶ 0171-0173]; moreover, detecting of user input [¶ 0094-0095 and ¶ 0153-0155] associated with input/sensor information [¶ 0103-0104]).
Maeda fails to disclose receiving a localizable beacon transmitted from the physical controlled device; and
determining, based on the localizable beacon, a location of the physical controlled device within a visual user space.
However, Wang teaches a system for remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment (Wang; a system for remotely controlling a controllable device (i.e. physical controlled device) in a physical user space [¶ 0046-0047 and ¶ 0082] using a virtual control in a mixed reality (i.e. augmented reality) environment [¶ 0108-0110], as illustrated within Fig. 1 and Fig. 3B; wherein, alternatives to a UI displayed on a smartphone include an augmented reality (AR) system in which a user wears a head-mounted display that can overlay content on the user's field of view [¶ 0045, ¶ 0106, and ¶ 0111-0112]), the system comprising: 
one or more hardware processors (Wang; the system, as addressed above, comprises one or more hardware processors [¶ 0048, ¶ 0083, and ¶ 0088]; moreover, computer devices including a processor [¶ 0183 and ¶ 0189]); and 
one or more tangible processor-readable storage media storing instructions that, when executed by the one or more hardware processors, perform operations (Wang; one or more memory (i.e. tangible processor-readable storage media) storing instructions that perform operations when executed by the one or more hardware processors [¶ 0083, ¶ 0189, and ¶ 0196-0197]; moreover, computer program product [¶ 0192]) comprising: 
receiving a localizable beacon transmitted from the physical controlled device (Wang; perform operations, as addressed above, comprises receiving a localizable beacon (i.e. blinking light) transmitted from the controllable device (i.e. physical controlled device) [¶ 0096-0098]; additionally, device identification engine [¶ 0077-0079]; wherein, a user-device associated with the virtual AR control is configured to capture and identify (i.e. receive) information (i.e. image data, identification data) [¶ 0069, ¶ 0128-0129, and ¶ 0132]; moreover, an identification action is performed by one or more  controllable devices [¶ 0095-0098]);
determining, based on the localizable beacon, a location of the physical controlled device within a visual user space (Wang; perform operations, as addressed above, comprises determining a location of the controllable device (i.e. physical controlled device) within a visual user space based on the localizable beacon (i.e. blinking light) [¶ 0095-0098]; additionally, device identification engine [¶ 0077-0079]);
displaying the virtual control within a predefined visual proximity range of the location of the physical controlled device (Wang; perform operations, as addressed above, comprises displaying the virtual control within an implicit predefined visual proximity range of the location of the controllable device (i.e. physical controlled device) [¶ 0108-0110], as illustrated within Figs. 3A-B; wherein, predefined visual proximity range of the location is implicit, given the UI being displayed within a visual range of a user [¶ 0111 and ¶ 0148], as depicted within Figs. 3A-B; moreover, displaying a UI that indicates a relative location of a controllable device [¶ 0150]);
detecting a first user activation of the virtual control (Wang; perform operations, as addressed above, comprises detecting a 1st user activation of the virtual control [¶ 0108-0110]; moreover, UI associated with a user input that triggers commands for controllable devices [¶ 0082 and ¶ 0095-0096]);
generating a remote control instruction representing the first user activation of the virtual control (Wang; perform operations, as addressed above, comprises generating a remote control instruction [¶ 0082-0083 and ¶ 0149] representing the 1st user activation of the virtual control [¶ 0108-0110]), the remote control instruction being supported by the physical controlled device to perform the first user activation on the physical controlled device (Wang; the remote control instruction, as addressed above, being supported by the controllable device (i.e. physical controlled device) [¶ 0082-0083 and ¶ 0106] to perform the 1st user activation on the controllable device (i.e. physical controlled device) [¶ 0108-0110]); and
transmitting the remote control instruction to the physical controlled device (Wang; perform operations, as addressed above, comprises transmitting the remote control instruction to the controllable device (i.e. physical controlled device) [¶ 0082 and ¶ 0174]; moreover, user input to send a command to the controllable device [¶ 0176]).  
Maeda and Wang are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda, to incorporate a system for remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment, the system comprising: one or more hardware processors; and one or more tangible processor-readable storage media storing instructions that, when executed by the one or more hardware processors, perform operations comprising: receiving a localizable beacon transmitted from the physical controlled device; determining, based on the localizable beacon, a location of the physical controlled device within a visual user space; displaying the virtual control within a predefined visual proximity range of the location of the physical controlled device; detecting a first user activation of the virtual control; generating a remote control instruction representing the first user activation of the virtual control, the remote control instruction being supported by the physical controlled device to perform the first user activation on the physical controlled device; and transmitting the remote control instruction to the physical controlled device (as taught by Wang), in order to provide improved user control of a mixed reality environment that understands physical space (Wang; [¶ 0037-0040]).

Regarding claim 22, Maeda in view of Wang further discloses the system of claim 12, wherein the mixed reality environment includes multiple physical controlled devices that transmit localizable beacons useable to display virtual controls for the multiple physical controlled devices (Wang; the mixed reality environment includes multiple controllable devices (i.e. physical controlled devices) [¶ 0095-0096] that transmit localizable beacons (i.e. blinking light) [¶ 0096-0098] useable to display virtual controls for the multiple controllable devices (i.e. physical controlled devices) [¶ 0108-0110]; wherein, a user-device is configured to capture and identify (i.e. receive) information (i.e. image data, identification data) resulting in establishing a UI (i.e. virtual AR control) [¶ 0069 and ¶ 0108-0110]; additionally, controllable devices can be grouped [¶ 0067, ¶ 0092, and ¶ 0099]; moreover, one or more controllable devices are identifiable  and controlled according to user selection [¶ 0095-0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda as modified by Wang, to incorporate the mixed reality environment includes multiple physical controlled devices that transmit localizable beacons useable to display virtual controls for the multiple physical controlled devices (as taught by Wang), in order to provide improved user control of a mixed reality environment that understands physical space (Wang; [¶ 0037-0040]).

Regarding claim 24, the rejection of claim 24 is addressed within the rejection of claim 8, due to the similarities claim 24 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 24.

Regarding claim 15, the rejection of claim 15 is addressed within the rejection of claim 12, due to the similarities claim 15 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 15; however, the subject matter/limitations not addressed by claim 12 is/are addressed below.
Maeda discloses one or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process of remotely controlling a physical controlled device in a physical user space using a virtual control in a mixed reality environment (Maeda; one or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing device a process [¶ 0011, ¶ 0105, ¶ 0111, and ¶ 0181] of remotely controlling a real object (i.e. physical controlled device, appliance) in a physical user space using a virtual menu/control in a mixed reality environment [¶ 0094-0095, ¶ 0122-0123, and ¶ 0153-0155]; wherein, a mixed reality environment corresponds to a mixing of real and virtual data [¶ 0091, ¶ 0094-0095, and ¶ 0172], as illustrated within Fig. 2).
(further refer to the rejection of claim 12)

Regarding claim 17, Maeda in view of Wang further discloses the one or more tangible processor-readable storage media of claim 15, the process (Maeda; the process [¶ 0100 and ¶ 0111-0112]) further comprises:
obtaining a virtual control object for the virtual control (Maeda; obtaining a virtual control object (i.e. button) for the virtual menu/control [¶ 0153-0155], as illustrated Within Figs. 20-21); and
executing the virtual control object (Maeda; implicitly executing the virtual control object [¶ 0166-0169]; moreover, performing of operation [¶ 0170-0173]).
Wang further teaches obtaining a virtual control object for the virtual control (Wang; obtaining a virtual control object (i.e. control element, button) for the virtual control [¶ 0108-0109]; moreover, a UI is enabled to display properties of the controllable device [¶ 0149]); and 
executing the virtual control object (Wang; executing [¶ 0082 and ¶ 0149] the virtual control object [¶ 0108-0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda as modified by Wang, to incorporate obtaining a virtual control object for the virtual control; and executing the virtual control object (as taught by Wang), in order to provide improved user control of a mixed reality environment that understands physical space (Wang; [¶ 0037-0040]).

Regarding claim 20, Maeda in view of Wang further discloses the one or more tangible processor-readable storage media of claim 15, wherein the process (Maeda; the process, as addressed within the parent claim(s)) further comprises:
displaying a second virtual control associated with the physical controlled device within the visual user space, responsive to detecting the first user activation (Maeda; the process, as addressed above, comprises displaying a 2nd virtual menu/control associated with the real object (i.e. physical controlled device, appliance) within the visual user space in response to detecting the user input (i.e. 1st user activation) [¶ 0153-0155], as illustrated within Fig. 21; moreover, detection of input/sensor information [¶ 0103-0104]); and 
detecting a second user activation of the second virtual control (Maeda; the process, as addressed above, comprises implicitly detecting another user input (i.e. 2nd user activation) of the 2nd virtual menu/control [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 21; moreover, detection of input/sensor information [¶ 0103-0104]), wherein the generating operation and the transmitting operation are responsive to detecting the second user activation (Maeda; the generating operation and the transmitting operation, as addressed within the parent claim(s), are implicitly responsive to detecting the another user input (i.e. 2nd user activation) [¶ 0094-0095 and ¶ 0153-0155]; moreover, operational control [¶ 0122-0124]). 

Regarding claim 25, the rejection of claim 25 is addressed within the rejection of claim 22, due to the similarities claim 25 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 25.

Regarding claim 26, the rejection of claim 26 is addressed within the rejection of claim 8, due to the similarities claim 26 and claim 8 share, therefore refer to the rejection of claim 8 regarding the rejection of claim 26.

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 12, due to the similarities claim 1 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 1.

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 17, due to the similarities claim 2 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 2.

Regarding claim 3, Maeda in view of Wang further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device) from the real object (i.e. physical controlled device, appliance) [¶ 0134-0138], as illustrated within Figs. 10-11; moreover, related information to a real object [¶ 0094-0095 and ¶ 0153-0155], as illustrated within Fig. 2).  

Regarding claim 4, Maeda in view of Wang further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from a virtual control library based on information provided by the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device) from a database (i.e. virtual control library) based on information provided by the real object (i.e. physical controlled device, appliance) [¶ 0119-0120]; moreover, operational control [¶ 0121-0124]).  

Regarding claim 5, Maeda in view of Wang further discloses the method of claim 2, wherein the virtual control object is obtained by the remote control device from a virtual control library based on pattern recognition performed by the remote control device on the physical controlled device (Maeda; the virtual menu/control object is obtained by the information processing apparatus (i.e. remote control device)  from a database (i.e. virtual control library) based on pattern recognition performed by the remote control device on the physical controlled device [¶ 0119-0120 and ¶ 0153-0155]; moreover, operational control [¶ 0121-0124]).  

Regarding claim 8, Maeda further discloses the method of claim 1, wherein the predefined visual proximity range is based on an antenna of the physical controlled device (Maeda; the predefined proximity range is based on an implicit communications (i.e. antenna) of the real object (i.e. physical controlled device, appliance) [¶ 0137-0138]; moreover, reference position of a real object [¶ 0134-0136] and reference positioning of a virtual object [¶ 0137-0138], as illustrated within Figs. 10-11).  
Wang further teaches wherein the predefined visual proximity range is based on an antenna of the physical controlled device (Wang; the predefined visual proximity range is based on an antenna (i.e. GPS sensor, location sensor) of the physical controlled device [¶ 0039, ¶ 0063, and ¶ 0077-0079]; moreover, distance estimation based on wi-Fi round-trip-time [¶ 0055-0056] and/or visually recognized/captured aspects of an environment [¶ 0057-0058 and ¶ 0060]; such that, a location can be determine based one or more sensors and one or more means of determining location from sensor data [¶ 0039, ¶ 0042, and ¶ 0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda as modified by Wang, to incorporate wherein the predefined visual proximity range is based on an antenna of the physical controlled device (as taught by Wang), in order to provide improved user control of a mixed reality environment that understands physical space (Wang; [¶ 0037-0040]).

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 20, due to the similarities claim 10 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 10.

Regarding claim 11, Maeda in view of Wang further discloses the method of claim 1, wherein the remote control device is a head mounted display device (Maeda; the information processing apparatus (i.e. remote control device) is a HMD device [¶ 0091 and ¶ 0100]).  

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 22, due to the similarities claim 21 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 21.


Claim(s) 9, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Wang as applied to claims 1, 12, and 15 and further in view of Kaehler et al., US PGPUB No. 20190034765 A1, hereinafter Kaehler.

Regarding claim 19, Maeda in view of Wang further discloses the one or more tangible processor-readable storage media of claim 15, wherein the process (Maeda; the process, as addressed within the parent claim(s)) further comprises positioning the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space (Maeda; the process, as addressed above, comprises positioning the virtual menu/control for display so that the virtual menu/control at least implicitly overlaps the real object (i.e. physical controlled device, appliance) within the visual user space [¶ 0094-0095, ¶ 0137-0138, and ¶ 0195]; moreover, menu/indication superimposes/overlaps within the real object FOV [¶ 0153-0155], as illustrated within Figs. 20-21).  
Wang further teaches the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space (Wang; the virtual control for display so that the virtual control at least implicitly overlaps the physical controlled device within the visual user space [¶ 0108-0109 and ¶ 0111], as illustrated within Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda as modified by Wang, to incorporate the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space (as taught by Wang), in order to provide improved user control of a mixed reality environment that understands physical space (Wang; [¶ 0037-0040]).
Maeda as modified by Wang fails to explicitly disclose a positioning overlap of the physical controlled device.
However, Kaehler teaches positioning the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space (Kaehler; positioning the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space [¶ 0034-0036]).
Maeda in view of Wang and Kaehler are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Maeda as modified by Wang, to incorporate positioning the virtual control for display so that the virtual control at least overlaps the physical controlled device within the visual user space (as taught by Kaehler), in order to provide user control within a mixed reality environment easier for a user (Kaehler; [¶ 0034]).

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 19, due to the similarities claim 23 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 23.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 19, due to the similarities claim 9 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 9.
 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616